Cite as 2014 Ark. App. 723

                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-14-436


CHARLES McINTOSH                                 Opinion Delivered   December 17, 2014
                               APPELLANT
                                                 APPEAL FROM THE PULASKI
                                                 COUNTY CIRCUIT COURT,
V.                                               FIFTEENTH DIVISION
                                                 [NO. 60CR2011-2584]

                                                 HONORABLE RICHARD MOORE,
KIM McINTOSH                                     JUDGE
                                 APPELLEE
                                                 APPEAL DISMISSED



                          PHILLIP T. WHITEAKER, Judge


       Appellant Charles McIntosh and appellee Kim McIntosh were married in 1996 and

had one daughter, K.M. Kim filed a complaint for divorce from Charles in 2012 and sought

primary physical custody of K.M. Following a trial, the Pulaski County Circuit Court

granted Kim’s complaint for divorce. Charles timely appealed and now argues to this court

that the circuit court erred in (1) setting child support based on a draft of a 1099 tax form;

and (2) not awarding him standard visitation, which would have included extended summer

visitation. Because we lack a final, appealable order, we dismiss Charles’s appeal.

       Rule 2(a)(1) of the Rules of Appellate Procedure–Civil provides that an appeal may

be taken from a final judgment or decree entered by the trial court. When the order appealed

from is not final, this court will not decide the merits of the appeal. Wadley v. Wadley, 2010
                                  Cite as 2014 Ark. App. 723

Ark. App. 733. Whether a final judgment, decree, or order exists is a jurisdictional issue that

we have the duty to raise, even if the parties do not, in order to avoid piecemeal litigation.

Id.

       For a judgment to be final, it must dismiss the parties from the court, discharge them

from the action, or conclude their rights to the subject matter in controversy. Id. Thus, the

order must put the trial court’s directive into execution, ending the litigation or a separable

branch of it. Id. An order is not final when it adjudicates fewer than all the claims or the

rights and liabilities of fewer than all the parties. Id. Moreover, where the order appealed

from reflects that further proceedings are pending, which do not involve merely collateral

matters, the order is not final. Id.

       In the divorce decree, the circuit court granted Kim a divorce and awarded her

custody of K.M., subject to Charles’s visitation. The court calculated Charles’s child-support

obligation and determined that he owed child-support arrearages. The court further found

that Kim and Charles had sold their marital home by agreement; that Kim’s attorneys held

the proceeds from the sale in trust; and that the proceeds were marital property to be split

evenly between Kim and Charles, subject to Charles’s obligation to reimburse Kim for

certain expenses, set out in a chart in the decree. With respect to the couple’s personal

property, the decree provided as follows:

             20. Personal Property. That the parties own [several enumerated categories of]
       personal property[.]

                                             ....



                                              2
                                  Cite as 2014 Ark. App. 723

              That the parties shall, within two (2) weeks from the entry of this Decree
       exchange complete lists of all the personal property mentioned in the above category
       for the purposes of compiling an inventory for auction. The parties shall each have
       one (1) week to dispute the accuracy of the inventory provided by the other party.

               That within one (1) week following the exchange of inventories and the
       agreement on the accuracy of the same, then these items shall be advertised for sale
       at auction.

               That any proceeds received as a result of the auction of the personal property
       shall be divided equally between the parties except, however, from [Charles’s] share
       of the proceeds shall first be paid to [Kim] any sums left due to her from him as listed
       in the chart concerning the disbursements, above, and then any amounts owing for
       child support arrearages shall be paid to her from his share of the proceeds.

                                              ....

             The parties are free to divide the personal property mentioned herein by other
       means at any time by mutual agreement prior to the sale of the property.

       In several recent similar cases, this court has held that such an order is not a final order

for purposes of appeal. White v. White, 2014 Ark. App. 628; Sanders v. Passmore, 2014 Ark.

App. 237; Colley v. Colley, 2014 Ark. App. 194; Nix v. Nix; 2014 Ark. App. 162; Carroll v.

Carroll, 2013 Ark. App. 286; Wadley v. Wadley, 2010 Ark. App. 733. In these cases, this court

noted that the divorce decrees left “matters undecided between the parties and tasks yet to

be performed.” Sanders, 2014 Ark. App. 237, at 2. For example, in White v. White, the decree

ordered the parties to divide the personal property remaining in the marital home within

thirty days, and any property to which the parties could not agree was to be auctioned off.

White, 2014 Ark. App. 628, at 3. Similarly, in Nix v. Nix, the divorce decree directed the

parties to reach an agreement on the division of marital property within thirty days of the

court’s order or, failing that, to sell the property at a private auction. Nix, 2014 Ark. App.
3
                                 Cite as 2014 Ark. App. 723

162, at 3. In Wadley v. Wadley, supra, the divorcing couple was ordered to agree on the

disposition of remaining items of marital property or sell the property at auction. There, this

court noted that the circuit court’s decree

       left matters undecided between the parties, e.g., whether they will agree on
       identification of “the remaining items of marital property”; whether they will agree
       to a division; and if not, whether they will agree on which auctioneer to be selected
       and commission arrangement; and whether they will agree on the sale date, place and
       terms of sale. The relief granted was in part conditioned upon the actions of the
       parties, and the record does not show what actions the parties have taken with respect
       to the disposition of the remaining items of marital property. As a general rule, a
       conditional judgment, order, or decree, the finality of which depends on certain
       contingencies that may or may not occur, is not a final order for purposes of appeal.
       See Mid-State Homes, Inc. v. Beverly, 20 Ark. App. 213, 727 S.W.2d 142 (1987).
       Because there has been no final, appealable order entered in this case, the appeal and
       cross-appeal are dismissed.

Wadley, 2010 Ark. App. 733, at 2–3.

       Likewise, here, the court’s order leaves matters undecided between the parties: what

items of personal property will be included in each party’s list; whether the parties will agree

on each other’s list; and whether they will agree to divide the property by some means prior

to an auction. Accordingly, because the relief granted was in part conditioned upon the

future actions of the parties that may or may not occur, we lack a final, appealable order.

       Appeal dismissed.

       GLOVER and PITTMAN , JJ., agree.

       Worsham Law Firm, P.A., by: Richard E. Worsham, for appellant.

       Satterfield Law Firm, PLC, by: Cynthia S. Moody, for appellee.




                                               4